Case 2:21-cv-00550-DMG-PVC Document 11 Filed 01/27/21 Page 1 of 2 Page ID #:56




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

  Case No.    CV 20-10444-DMG (PVCx)                                    Date   January 27, 2021
              CV 21-550-DMG (PVCx) 
              CV 21-597-DMG (PVCx)

  Title Naresh Rammohan v. Marc Thomas, et al.                                        Page     1 of 2
        Ray Westerman v. Marc Thomas, et al.
        Jesse Lowe v. Marc Thomas, et al.

  Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                               NOT REPORTED
               Deputy Clerk                                             Court Reporter

     Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
              None Present                                               None Present

 Proceedings: IN CHAMBERS — ORDER TO SHOW CAUSE WHY CASES SHOULD
              NOT BE CONSOLIDATED AND WHY CASES SHOULD NOT BE
              STAYED

         On November 13, 2020, Plaintiff Naresh Rammohan filed a shareholder derivative action
 alleging violations of the Securities Exchange Act of 1934, 15 U.S.C. §§ 78a et seq. (“Exchange
 Act”), breaches of fiduciary duty, and related claims against corporate officers of Wrap
 Technologies, Inc. (“Wrap Technologies”) and nominal defendant, Wrap Technologies. [20-
 10444 Doc. # 1.]

         On January 20, 2021, Plaintiff Ray Westerman filed a shareholder derivative action
 alleging violations of the Securities Exchange Act and breaches of fiduciary duty against corporate
 officers of Wrap Technologies and nominal defendant, Wrap Technologies. [21-550 Doc. # 1.]
 On January 25, 2021, Westerman was transferred to this Court as related to Rammohan. [21-550
 Doc. # 9.]

         On January 22, 2021, Plaintiff Jesse Lowe filed a shareholder derivative action alleging
 violations of the Securities Exchange Act, breaches of fiduciary duty, and related claims against
 corporate officers of Wrap Technologies and nominal defendant, Wrap Technologies. [CV 21-
 597 Doc. # 1.] On January 27, 2021, Lowe was transferred to this Court as a related case. [21-
 597 Doc. # 11.]

        The parties in Rammohan, Westerman, and Lowe are hereby ORDERED TO SHOW
 CAUSE by no later than February 5, 2021 why the cases should not be consolidated under the
 caption, In re Wrap Technologies, Inc. Shareholder Derivative Litigation, Case No. CV 20-10444-
 DMG (PVCx), with a single amended consolidated shareholder derivative complaint or designated

  CV-90                            CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:21-cv-00550-DMG-PVC Document 11 Filed 01/27/21 Page 2 of 2 Page ID #:57




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.     CV 20-10444-DMG (PVCx)                                    Date    January 27, 2021
               CV 21-550-DMG (PVCx) 
               CV 21-597-DMG (PVCx)

  Title Naresh Rammohan v. Marc Thomas, et al.                                         Page     2 of 2
        Ray Westerman v. Marc Thomas, et al.
        Jesse Lowe v. Marc Thomas, et al.

 operative complaint. See Fed. R. Civ. P. 42(a) (A court may consolidate actions pending before
 it if they “involve a common question of law or fact.”); see also Pierce v. County of Orange,
 526 F.3d 1190, 1203 (9th Cir. 2008) (district courts have broad discretion whether or not to
 consolidate actions) (citing Investor’s Research Co. v. U.S. Dist. Court for the Cent. Dist. of
 Cal., 877 F.2d 777, 777 (9th Cir. 1989)); Huene v. United States, 743 F.2d 703, 704 (9th Cir.
 1984) (in determining whether consolidation is appropriate, courts weigh “the saving of time
 and effort consolidation would produce against any inconvenience, delay, or expense that it would
 cause.”).

         The parties in Rammohan, Westerman, and Lowe are further ORDERED TO SHOW
 CAUSE why their actions (whether consolidated or not) should not be stayed pending resolution
 of a similar class action before this Court, In re Wrap Technologies, Inc. Securities Exchange Act
 Litigation, Case No. CV 20-8760 DMG (PVCx) given the apparent “substantial overlap” between
 the cases and to “promote judicial efficiency and avoid duplicative efforts.” See In re STEC, Inc.
 Derivative Litig., No. CV 10-00667-JVS (MLGx), 2012 WL 8978155, at *6 (C.D. Cal. Jan. 11,
 2012) (staying derivative shareholder action pending resolution of securities class action); see also
 Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (the “power to stay proceedings is incidental to
 the power inherent in every court to control disposition of the causes on its docket with economy
 of time and effort for itself, for counsel, and for litigants.”).

        The parties in Rammohan, Westerman, and Lowe may submit either a joint or separate
 responses to the OSC.

 IT IS SO ORDERED.




  CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
